           Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


POP VAPOR CO., LLC,                             Case No.

                    Plaintiff,
      v.                                        VERIFIED COMPLAINT
ANGEL DISTRIBUTORS INC.,
                                                JURY DEMAND
SALIM ALLANI, and
SALIMA ALLANI,
                    Defendants.



      Plaintiff Pop Vapor Co LLC (“Pop Vapor” or “Plaintiff”) files this Complaint

against Angel Distributors Inc. (“ADI”) and its principals Salim and Salima Allani

(collectively “Defendants”).

                                  INTRODUCTION

      Pop Vapor manufactures and distributes one of the most well-known and best-

selling e-cigarette products on the market, the POP disposable vaping device

(“POP”). Its POP devices are incredibly popular because they are disposable and

prefilled, and do not require users to recharge them or buy refill cartridges or refill

juice. They are distributed in brightly colored, distinctive boxes, and the devices

themselves are wrapped in distinctive packaging. Each product is guaranteed for
                                          1
           Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 2 of 20




safety and quality, including 400 uses per device, which is advertised on the box.

      In late 2019, ADI and its principals Salim and Salima Allani began advertising

and distributing counterfeit POP devices to retail stores. Despite receiving three

cease and desist letters and even an in-person visit from Pop Vapor, Defendants

continue to knowingly sell these counterfeit products, and have recently expanded

their offerings to include new counterfeit versions labeled as “POP PLUS.” Not only

do these sales detract from Pop Vapor’s sales, the products themselves are of inferior

quality, and worse, could be unsafe. There is no way to ensure that a counterfeit

device does not contain an inferior battery that could ignite and cause injury; nor is

there any way to know what ingredients have been used to make the liquid contained

inside. Moreover, despite having copied the “400 PUFFS” advertisement on the box,

the fake product provides only 100 uses and emits a burnt taste even before 100 uses,

likely causing many consumers to immediately develop a negative impression of the

product.

      Accordingly, Pop Vapor seeks monetary and injunctive relief from the Court

to end Defendants’ unlawful practices, to protect the public, and to compensate Pop

Vapor for the harm it has suffered.




                                          2
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 3 of 20




                                   PARTIES

1.   Pop Vapor is a limited liability company organized and existing under the

     laws of California, with its principal place of business located at 1818 South

     Olive Street, Los Angeles, California, 90015.

2.   Upon information and belief, Angel Distributors Inc., is a corporation

     organized and existing under the laws of Georgia, with its principal place of

     business located at 2725 Mountain Industrial Boulevard, Suite A4, Tucker,

     Georgia, 30084.

3.   Upon information and belief, Salim Allani is an individual residing in 5992

     Mayfield View Drive, Tucker, Georgia 30084.

4.   Upon information and belief, Salima Allani is an individual residing in 5992

     Mayfield View Drive, Tucker, Georgia 30084.

                       JURISDICTION AND VENUE

5.   This action is for federal trademark unfair competition involving claims

     arising under the Trademark Act of the United States commonly known as the

     Lanham Act, 15 U.S.C. §§ 1051 et seq., and for unfair and deceptive trade

     practices, injury to business reputation, and tortious interference under

     Georgia statutory and common law.



                                        3
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 4 of 20




6.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2), and §

      1391(c) as Defendants reside within this judicial district and because a

      substantial part of the events or omissions giving rise to the relief sought

      herein occurred in this district.

7.    This Court has original subject matter jurisdiction over this action pursuant to

      28 U.S.C. § 1331 and 28 U.S.C. § 1338(a) and (b). Additionally, this Court

      has supplemental jurisdiction over Plaintiff’s common law claims pursuant to

      28 U.S.C. § 1367(a) because they form part of the same case or controversy.

                             BACKGROUND FACTS

8.    Pop Vapor was founded in 2013 with a mission to create a safer alternative to

      cigarettes.

9.    In 2019, Pop Vapor developed a disposable vaping device that does not

      require messy liquid refills, cartridge refills, or battery charging. Each device

      provides 400 uses, as advertised on the packaging.

10.   Pop Vapor’s devices are crafted with the finest picked extracts and flavors

      ensuring a high quality product. Its batteries are tested for safety.

11.   It began selling these devices in April 2019 under the mark “POP,” and under

      the design mark as shown below.



                                          4
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 5 of 20




12.   The mark is the subject of pending state and federal trademark applications.

13.   The devices are packaged in a highly distinctive, brightly colored box. The

      box colors vary with each flavor, but each box consistently is printed with the

      “POP” design mark in dark green amid numerous images of fruit. Some

      examples are shown below.




14.   The vaping device itself is wrapped in a distinctive, brightly colored wrapper,

      with similar layout and imagery as the box, as shown below:




                                         5
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 6 of 20




15.   The POP devices were an immediate commercial success. More than seven

      million authentic devices have been sold to date.

16.   As a result of Pop Vapor’s advertising and quality products, its marks and

      packaging trade dress are famous within the vaping community and are highly

      valuable.

17.   Many consumers purchase Pop Vapor’s products because of Pop Vapor’s

      reputation for quality.

                                 Counterfeiting

18.   The greatest threat to Pop Vapor is counterfeiting.

19.   Pop Vapor estimates that the number of counterfeit devices sold in the United

      States equals or exceeds the number of authentic devices.

20.   Reports introduced into the Congressional Record indicate that counterfeiting

      costs U.S. businesses between $200 and $250 billion every year and results in

      750,000 lost jobs. Congress has recognized that counterfeits not only present
                                         6
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 7 of 20




      “‘grave risks to the health and safety of consumers of these articles,” but have

      a “‘dire effect on the economy’” as well. S. Rep. No. 104-177, at 2 (1995)

      (quoting H.R. Rep. 98-997, at 5-6 (1984)).

                             Angel Distributors Inc.

21.   ADI and its principals Salim and Salima Allani distribute wholesale vaping

      products to resale customers.

22.   On December 24, 2019, Pop Vapor became aware that Defendants were

      offering a disposable vape product branded as “POP” sold in identical

      packaging, and with identical wrappers on the devices themselves.

23.   Pop Vapor knows these products are counterfeit because they were not

      purchased from Pop Vapor or its only authorized distributor.

24.   Pop Vapor has examined the devices sold by Defendants and has further

      confirmed that they are fake due to numerous differences in the device

      appearance, performance, and packaging.

25.   In texts and emails sent to his customers, Mr. Allani and ADI advertise these

      counterfeit products as genuine.

26.   Defendants include images of product packaging indistinguishable from

      genuine Pop Vapor products.

27.   A screenshot of one example text is pictured here:
                                          7
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 8 of 20




28.   Pop Vapor, via its authorized distributor “Dope Distribution,” notified

      Defendants that these products were counterfeit – once in a general letter sent

      to vaping distributors before Pop Vapor was specifically aware of Defendants’

      actions, and in another general letter sent afterwards.

29.   Pop Vapor also sent a cease and desist letter to ADI. True and correct copies

      of all of these letters are attached as collective Exhibit A.

30.   On March 18, 2020, a representative from Pop Vapor hand-delivered a fourth

      letter to ADI, hoping to personally urge Defendants to stop selling counterfeit

                                           8
        Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 9 of 20




      products. Mr. Allani ordered the representative to leave and called the police,

      accusing the representative of trespassing.

31.   Despite Pop Vapor’s numerous attempts to inform Defendants of their

      counterfeit sales and to implore them to stop, Defendants expanded their

      counterfeit sales to include new counterfeit products rather than cease their

      sales of known counterfeit products.

32.   In April 2020, Defendants began selling counterfeit POP devices, this time

      under the name “POP PLUS.”

33.   The new counterfeit devices feature identical packaging as Pop Vapor’s

      packaging, but with the addition of the word “plus.”

34.   Defendants advertise these products using images including these below:




35.   Defendants also sell the fake product in flavors not offered by Pop Vapor.



                                         9
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 10 of 20




36.   Notably, Defendants offer a “Reds Bull” flavor that appears to flagrantly

      violate the trademark rights in the popular “Red Bull” energy drink:




37.   Defendants are well aware that they are selling counterfeit products but

      continue to not only sell fake products, but to increase their fake offerings.

       Injury and Damages caused by the sale of Counterfeit Products

38.   Defendants charge a wholesale price of $3.25 per unit, which is approximately

      40% less than Pop Vapor’s wholesale price. A sample invoice from ADI

      reflecting sales of counterfeit product is attached as Exhibit B.

39.   By offering counterfeit product at a lower price, ADI’s customers can charge

      lower retail prices, creating less demand for the more expensive, authentic

      product.

40.   Defendants’ counterfeit product is of an inferior quality in numerous ways.

                                         10
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 11 of 20




41.   Defendants’ juice flavors are not identical to authentic Pop Vapor flavors. The

      counterfeit flavors are diluted, and not as full-flavored as Pop Vapor’s flavors.

      Customers may be turned away from authentic Pop Vapor product because

      they dislike the taste of the counterfeit products.

42.   Defendants’ juice flavors are comprised of unknown ingredients, which may

      not be safe.

43.   Defendants’ products are sold in inferior quality packaging. For example,

      Defendants’ product wrapper is a flat matte wrapper, whereas Pop Vapor’s

      product is sold in a dimensional wrapper that features glossy, dimensional

      details.

44.   As another example, many of Defendants’ counterfeit devices feature poor

      quality graphics that are the wrong color or feature incorrect imaging.

45.   As another example, authentic Pop Vapor devices are sold with removable

      protective plastic guards on both ends of the device that ensure a sanitary,

      unbroken product. These removable guards are missing on the counterfeit

      devices sold by Defendants.

46.   The inferior packaging creates an impression of an inferior quality product.

47.   The mouthpiece on Defendants’ counterfeit products is inferior and the

      airflow quality is inferior.
                                          11
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 12 of 20




48.   The fake device produces an unappealing, burnt taste after 50-70 uses,

      rendering the product practically unusable at the point.

49.   The battery in Defendants’ devices does not last as long as the battery in Pop

      Vapor’s devices. A test of the counterfeit product sold by Defendants

      provided only 100 puffs, compared to the 400 puffs provided in an authentic

      device.

50.   The reduced output is directly contradictory to the claim on the packaging that

      the device provides 400 puffs. Consumers that try the counterfeit device are

      likely to have a negative impression of a product that obviously does not

      provide the number of puffs as advertised.

51.   Defendants’ devices are manufactured under unknown quality standards.

52.   These unknown quality standards are of most concern in regards to the battery.

      Batteries in e-cigarette devices have been known to overheat and explode,

      causing severe injury. Between 2015 and 2017, hospitals documented 2,035

      emergency room visits caused by exploding e-cigarette batteries. See

      https://www.today.com/health/e-cigarette-burns-explosions-how-common-

      are-vape-pen-injuries-t156780.

53.   The availability of a “REDS BULL” flavor indicates a total disregard for the

      trademark rights of others and may cause consumers to believe that Pop
                                         12
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 13 of 20




      Vapors is a non-reputable company that operates in disregard of third-party

      intellectual property rights.



                                  COUNT I
                           (against all Defendants)
                 Unfair Competition under 15 U.S.C. § 1125(a)


54.   Plaintiff realleges and incorporates herein by this reference the allegations

      contained in paragraphs 1-53 of this Complaint as if set forth in full.

55.   Pop Vapor’s trademarks and trade dress are of significant value, are highly

      distinctive and arbitrary, and have become associated in the public mind with

      products of the highest quality and reputation.

56.   Defendants are knowing and willful sellers of counterfeit versions of Pop

      Vapor’s products.

57.   Defendants’ actions described above have caused and are likely to cause

      confusion and mistake and to deceive potential purchasers and the general

      public as to the source, origin, or sponsorship of their counterfeit products,

      and are likely to deceive the public into believing that the counterfeit products

      originate from Pop Vapor.

58.   Such action is detrimental to Pop Vapor’s goodwill, reputation, and sales.

                                          13
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 14 of 20




59.   This has caused damage to Pop Vapor and the substantial business and

      goodwill symbolized by Pop Vapor’s trademarks and trade dress in violation

      of Sections 32 and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114, 1125(a).

60.   Defendants’ actions described above, including the unauthorized use of Pop

      Vapor’s trademarks and trade dress in interstate commerce, have caused, and

      unless restrained, will continue to cause, great and irreparable injury to Pop

      Vapor, to Pop Vapor’s trademarks and trade dress, and to the business and

      goodwill represented thereby, leaving Pop Vapor with no adequate remedy at

      law.



                                COUNT II
                          (against all Defendants)
      Trademark Infringement under Georgia Code O.C.G.A. § 23-2-55.


61.   Plaintiff realleges and incorporates by reference Paragraphs 1 through 60 as

      though fully set forth herein.

62.   The State of Georgia has an important interest in ensuring that persons and

      entities doing business with Georgia residents fully comply with Georgia

      laws.




                                        14
         Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 15 of 20




63.     Upon information and belief, Defendants have attempted to encroach upon

        the business of Pop Vapor by the use of Pop Vapor’s trademarks and trade

        dress with the intention of deceiving and misleading the public.

64.     Defendants’ actions therefore constitute unfair and fraudulent business

        practices within the meaning of Georgia Code O.C.G.A. § 23-2-55.

65.     Defendants’ conduct as aforesaid has caused great and irreparable injury to

        Pop Vapor, and unless such conduct is enjoined, it will continue and Pop

        Vapor will continue to suffer great and irreparable injury.

66.     Pop Vapor has no adequate remedy at law.



                                      COUNT III
                                (against all Defendants)
      Violations of the Georgia Uniform Deceptive Trade Practices Act under
                            O.C.G.A. § 10-1-370 et seq.

67.     Pop Vapor realleges and incorporates by reference Paragraphs 1 through 66

        as though fully set forth herein.

68.     Defendants have knowingly made false and misleading representations that

        are misleading customers and potential customers as to the source of their

        goods or services and as to their affiliation with Pop Vapor.




                                            15
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 16 of 20




69.   Furthermore, Defendants’ use of Pop Vapor’s trademarks and trade dress is

      likely to cause confusion of or misunderstanding as to the source, sponsorship,

      approval, or certification of goods or services, or affiliation, connection, or

      association with or certification by another.

70.   Defendants’ unlawful conduct as set forth herein has been and continues to be

      willful, deliberate, and in bad faith.

71.   Defendants’ conduct as aforesaid violates the Georgia Uniform Deceptive

      Trade Practices Act, Georgia Code O.C.G.A. § 10-1-370 et seq., and unless

      such conduct is enjoined, it will continue and Pop Vapor will continue to

      suffer great and irreparable injury.

72.   Pop Vapor has no adequate remedy at law.

73.   Defendants have received revenues and profits as a result of their infringing

      conduct, to which Defendants are not entitled, and Pop Vapor has suffered

      damages as a result of Defendants’ conduct.

                              COUNT IV
                        (against all Defendants)
        Common Law Unfair Competition – Trademark Infringement

74.   Pop Vapor realleges and incorporates by reference Paragraphs 1 through 73

      as though fully set forth herein.



                                          16
       Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 17 of 20




75.   Defendants have used in commerce the trademarks and trade dress of the Pop

      Vapor products without the authorization or consent of Pop Vapor, in

      connection with sale or offer of sale of goods and services similar to those

      sold by Pop Vapor.

76.   Defendants’ use of the trademarks and trade dress of the Pop Vapor products

      is calculated to, likely to, and does in fact confuse and deceive consumers

      about the origin of Defendants’ goods.

77.   The foregoing conduct of Defendants constitutes the infringement of Pop

      Vapor’s common law rights in the trade dress and trademarks in its Pop Vapor

      products and unfair competition in violation of the common law of the State

      of Georgia.

78.   Defendants’ conduct as aforesaid has caused great and irreparable injury to

      Plaintiff, and unless such conduct is enjoined, Pop Vapor will continue to

      suffer great and irreparable injury.

79.   Pop Vapor has no adequate remedy at law.

                            REQUEST FOR RELIEF

      WHEREFORE, Pop Vapor requests judgment as follows:

1.    That Defendants, as well as ADI’s members, directors, officers, agents,

      employees, successors and assigns, and all others acting in knowing consort
                                         17
      Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 18 of 20




     with them, be permanently restrained and enjoined from using Pop Vapor’s

     trademarks or trade dress, or engaging in any other or further acts of unfair

     competition against Pop Vapor;

2.   That Pop Vapor be awarded all damages to and costs incurred by it because

     of Defendants’ infringing activities and other conduct complained of herein,

     together with all profits of Defendant

3.   That the Court declare that this an exceptional case and award Pop Vapor its

     attorney’s fees and costs as provided by law;

4.   That Pop Vapor be awarded its pre-judgment and post-judgment interest on

     the damages caused by Defendants’ infringing activities and other conduct

     complained of herein; and

5.   That the Court grant Pop Vapor and such other and further relief as the Court

     may deem just and proper under the circumstances.




                            DEMAND FOR JURY TRIAL

     Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a

     trial by jury of any issues so triable by right.




                                          18
 Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 19 of 20




Respectfully submitted this 5th day of May, 2020.


                               /s/ Amanda G. Hyland
                               Amanda G. Hyland
                               Georgia Bar No. 325115
                               TAYLOR ENGLISH DUMA LLP
                               1600 Parkwood Circle, Suite 400
                               Atlanta, Georgia 30339
                               Telephone: +1 770 434 6868
                               Fax: +1 404 434 7376
                               Email: ahyland@taylorenglish.com

                               ATTORNEY FOR POP VAPOR CO., LLC




                                 19
Case 1:20-cv-01938-SCJ Document 1 Filed 05/05/20 Page 20 of 20
